447 F.2d 991
UNITED STATES of America, Plaintiff-Appellee,v.Russell Leon JONES, Appellant.
No. 25477.
United States Court of Appeals, Ninth Circuit.
September 13, 1971.

Appeal from the United States District Court for the Central District of California; A. Andrew Hauk, Judge.
Russell Leon Jones, in pro. per.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Richard H. Kirschner, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The order, 305 F.Supp. 465, denying relief under 28 U.S.C. § 2255 is vacated. The district court is directed to vacate the judgment and set the guilty plea aside and take such other proceedings as may be appropriate.


2
This is required by the action of this court in United States v. Weber, Case No. 25,107, on July 28, 1971, and in Castro v. United States, Case No. 25,197, on August 12, 1971, after both cases were remanded to this court following the granting of certiorari by the Supreme Court.*


3
Of course, these cases were not available to the district court at the time of its decision.


4
The orders in our Weber and Castro cases follow as an appendix.

APPENDIX

5
United States Court of Appeals Ninth Circuit


6
United States of America, |
               Appellee,  |
       vs.                 > No. 25,107
Roger D. Weber,           |
               Appellant. |


7
Appeal from the United States District Court District of Arizona

ORDER

8
Before: CHAMBERS, CARTER and KILKENNY, Circuit Judges.


9
The United States Supreme Court, on a writ of certiorari, vacated our opinion and remanded the cause to us for reconsideration in the light of Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L. Ed.2d 57 (1969) and United States v. United States Coin and Currency, 401 U.S. 715, 91 S.Ct. 1041, 28 L.Ed.2d 434 (April 5, 1971).


10
Accordingly, It Is Ordered And Adjudged that the judgment of the United States District Court for the District of Arizona be, and the same is hereby, vacated and the cause remanded to the district court for the purpose of setting aside the plea of guilty and thereafter conducting such proceedings as may seem meet and proper in the premises.


11
In the United States Court of Appeals for the Ninth Circuit


12
Ramon Cortez Castro,      |
             Appellant,   |
      vs.                  > No. 25-197
United States of America, |
              Appellee.   |

ORDER ON REMAND

13
Before: DUNIWAY, ELY and WRIGHT, Circuit Judges.


14
This case is before us on remand from the United States Supreme Court for reconsideration in light of Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed. 2d 57 (1969), and United States v. United States Coin and Currency, 401 U.S. 715, 91 S.Ct. 1041, 28 L.Ed.2d 434 (1971).


15
It is hereby ordered that the judgment of the District Court for the Central District of California is vacated and the cause is remanded to the District Court with instructions to set aside the plea of guilty and, thereafter, to conduct such further proceedings as may be proper.



Notes:


*
 Our original decision, Weber v. United States, is reported at 429 F.2d 148. Certiorari was granted and summary disposition made on April 15, 1971, 402 U.S. 939, 91 S.Ct. 1633, 29 L.Ed.2d 107
Castro v. United States is reported at 436 F.2d 975. Certiorari was granted and summary disposition made on June 7, 1971. (Order No. 6870, U.S.Sup.Ct. Bull. p. B2613) 403 U.S. 903, 91 S.Ct. 2215, 29 L.Ed.2d 678.